—In a proceeding pursuant to section 619 of the Business Corporation Law to set aside an election of the respondent directors of respondent corporation on the ground that the common voting stock issued to the individual respondents was not issued for consideration and is watered stock, the appeal is from a judgment of the Supreme Court, Nassau County (Spatt, J.), entered August 24, *3941983, which, inter alia, confirmed the report of the referee and dismissed the petition.
Judgment affirmed, with costs.
The findings of the referee are supported by the evidence produced at the referee’s hearings as well as at the hearings conducted by Special Term. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.